Order granting respondents’ application for leave to serve notices of claims against the appellant municipality after the expiration of the sixty-day period provided by section 50-e of the General Municipal Law reversed on the law and the facts, without costs, and the motion denied, without costs. On the application of the claimant Emma Olian, there is a failure of proof that she was mentally or physically incapacitated and that by reason of such disability she failed to serve the notice within the prescribed period. This claimant suffered a crippled left hand, because of malpractice in a hospital, it is claimed. She was discharged from the hospital in less than sixty days and has thereafter been confined to her home, except for visits to the hospital for treatment. In the case of the claimant husband, no material reason for the delay is set forth, the statement being that he was in ignorance of the existence of the statutory requirement for notice. Hagarty, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.